DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed May 24, 2022, has been entered.  Claims 118-122 and 124-131 are currently pending.  Claim 123 has been cancelled.  All previous objections to and rejections of claim 123 have been withdrawn in view of the cancellation of claim 123.  The previous objection to claim 122 has been withdrawn in view of applicant’s claim amendment.  The previous 112 (b) rejections of claims 118-122 and 124-131 have been withdrawn in view of applicant’s amendments to claim 118.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 118-122 and 124-131 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 4,416,700) in view of Karleskind et al. (US 2002/0106437).
Regarding claims 118 and 124, Clark et al. teach a method of reducing the low molecular weight components of a caramel solution comprising adding a caramel and water to a feed tank to provide a caramel solution comprising low and high molecular weight species, subjecting the solution to diafiltration (e.g., ultrafiltration) to provide a retained fraction and permeated fraction, with the retained fraction comprising high molecular weight species and water, and adding the retained fraction and water to the caramelized solution and repeating the steps (e.g., Fig 4; col. 3 lines 22-60).  Caramel types taught to be purified by the method of Clark et al. include class III and class IV (Table 1).
Regarding step (ii) adjusting the pH, Clark et al. teach that the pH of the starting caramel solution can be regulated so as to obtain a caramel color that retains the desired functional attributes and improves the overall rate of the ultrafiltration process (col. 3 lines 50-60).  Clark et al. further teach that the pH adjustment can occur at the commencement of the process and do not require that the pH adjustment occur throughout the process (col. 4 lines 29-30 “is regulated at at least one point during the process, including, if necessary, at the commencement of…”; col. 12 lines 54-57).  Clark et al. also teach the adjustment of a SAC-4 caramel to pH 8.5 at the beginning of the process (Table II Run 46; col. 14, lines 5-7).  Therefore, where it is not required by the prior art to adjust the pH when the retained fraction and recycle water stream are added to the feed tank, and where the prior art does teach the adjustment of the pH of the starting caramel solution to greater than 7.5, step (ii) of the claimed process is considered to be obvious over the teachings of Clark et al.
Clark et al. teach collecting the permeate 5 in a vessel 6, but are silent as to the permeate being subjected to reverse osmosis to provide a recycle water stream and a permeate concentrate stream.

    PNG
    media_image1.png
    285
    648
    media_image1.png
    Greyscale

Karleskind et al. teach a diafiltration process, and state that it is generally desirable to recover as much of the water from the membrane permeate as possible, for environmental and efficiency reasons.  The permeate is separated using reverse osmosis to provide essentially pure water.  This water can then be recycled back into the earlier stages of the process [0034].
Therefore, since the process of Clark et al. requires the input of water (2), and also yields a permeate (5), it would have been obvious to have subjected this permeate to reverse osmosis as taught by Karleskind et al. to provide a recycled water stream to be used in the caramel filtration process.  This would have required no more than routine experimentation, as permeates were known to be subjected to reverse osmosis to recover water.  One of ordinary skill would have been able to reuse this water in the process of Clark et al. to provide a process that was more efficient and economical, requiring less fresh water input.
Clark et al. do not teach a purified caramel having a 4-MeI content as claimed.  However, where Clark et al. teach their process for the reduction of low-molecular weight species in caramel colorants, including Class III and Class IV caramel solutions (col. 3 lines 50-60), it would have been obvious to have carried out the process of Clark et al. until the desired reduction in low molecular weight species, including 4-MeI, was achieved.  This would have required no more than routine experimentation, as Clark et al. detail how to carry out the ultrafiltration process to achieve removal of low molecular weight species.
Regarding claim 119, reduced molecular weight species include 4-methylimidazole (i.e., 4-MeI) (e.g., Table IV, right column).
Regarding claim 120, Clark et al. teach the process is carried out with a semi-permeable membrane having a cutoff of about 10,000 (col. 9 lines 45-50).  This provides a caramel with a reduced amount of species having a molecular weight of below 10,000, which includes the claimed less than about 800.
Regarding claims 121 and 122, Clark et al. do not teach a purified caramel having a 4-MeI content as claimed.  However, where Clark et al. teach their process for the reduction of low-molecular weight species in caramel colorants, including Class III and Class IV caramel solutions (col. 3 lines 50-60), it would have been obvious to have carried out the process of Clark et al. until the desired reduction in low molecular weight species, including 4-MeI, was achieved.  This would have required no more than routine experimentation, as Clark et al. detail how to carry out the ultrafiltration process to achieve removal of low molecular weight species.
Regarding claim 125, Clark et al. teach that the flux is maintained in a specific solids range (col. 9 line 66-col. 10 line 10).  Therefore, the process of Clark et al. is considered to be carried out in constant flux mode.  Clark et al. also speak to the pressure affecting flow rate and strength of the membranes (col. 9 lines 24-38).  Therefore, it would have been obvious to have carried out the process of Clark et al. at constant pressure where Clark et al. recognize that pressure affects the efficiency of the ultrafiltration process.
Regarding claim 126, Clark et al. teach the method carried out at a temperature of 60°C-90°C (140°F-194°F).  This is higher than the claimed range.  However, Clark et al. does teach that processing below 60°C is satisfactory (col. 9 lines 13-23).  Therefore, it would have been obvious to have carried out the process of modified Clark et al. at a temperature as claimed with the reasonable expectation that a suitable caramel product would continue to be provided given that Clark et al. teach that temperatures below their preferred range are suitable for the process.  Further, applicant’s attention is directed to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Regarding claim 127, Clark et al. teach the process is carried out at a pressure of 40 to 170 psig (col. 9 lines 24-32).  This range encompasses and thereby renders obvious the claimed range.
Regarding claim 128, Clark et al. teach process times for the method in the claimed range (e.g., Example VI at 5 1/4 hours (col. 21 lines 18-19)).
Regarding claim 129, Clark et al. speak to the class IV caramel color pH being regulated to provide a caramel color concentrate having the salt tolerance of the parent caramel (col. 5 lines 60-63).  Where the pH of the caramel solution has been raised in the process, Clark et al. teach lowering the pH to 3.3 (i.e., “about 3”) with 85% phosphoric acid (col. 14 lines 4-11).  Additionally, Clark et al. teach that it is well known to adjust the pH of caramel color solutions to about 3.0 improve the storage stability without forming haze (col. 16 lines 1-12).  Therefore, while Clark et al. do not specifically teach lowering the pH of the purified caramel to about 3 using 75% phosphoric acid, given that class IV caramel is known to be provided with a pH of about 3 to impart storage stability, it would have been obvious to have adjusted the pH of the purified caramel to a pH of about 3 in order to provide a storage stable solution.  This would have required no more than routine experimentation, as the prior art recognizes the benefit of the caramel solution having a pH of about 3.
Regarding claim 130, Clark et al. teach collecting and storing the purified caramel color (e.g., Example III, col. 16 lines 1-12).  Further, given that the caramel colors are widely used food colorants (col. 1 lines 9-11), it would have been obvious to have “collected and stored” the purified caramel such that the colorant could later be used to color a food product.
Regarding claim 131, Clark et al. teach spray-drying a class IV caramel to provide a powder (Example VI).

Response to Arguments

Applicant's arguments filed May 24, 2022, have been fully considered but they are not persuasive.
Applicant argues that Clark et al. teaches away from a pH adjustment to greater than 7.5 of the starting caramelized solution.  Applicant points to Table IV of Clark et al. (Remarks, pp. 6-7).  
This argument is not persuasive.  As set forth above, Clark et al. specifically teaches “pH adjusting materials may be added at the commencement of the process in order to insure maximum retention of functional properties of the caramel color.” (col. 12 lines 54-57).  Clark et al. goes on to show examples where pH is adjusted to 8.5 prior to the start of the ultrafiltration process (Table II) and notes that the increased pH may also improve the rate of the overall ultrafiltration (col. 3 lines 55-60).  Applicant also points to Table XVIII of Clark et al., where a pH of above 7.5 is reported.  Therefore, based on the teachings of Clark et al. as a whole, one of ordinary skill would have found it obvious to have increased the starting pH as claimed while also having the reasonable expectation that a suitable concentrated and purified caramel product would continue to be provided.
Applicant argues that Karleskind’s ultrafiltration process is for oilseeds, not caramels, and given these differences, one of ordinary skill would not have had a reasonable expectation of success that modifying Clark’s process with the water recycling of Karleskind would work (Remarks, pp. 7-8).
This argument is not persuasive.  Karleskind was not relied upon for its teaching of oilseed diafiltration, but rather for the teaching that diafiltration permeates may be further separated to recover the water used in the diafiltration process, and this water may then be reused in the process.  Given that all of the claimed invention, Clark and Karleskind are directed to diafiltration, the purification and reuse of water recovered from the diafiltration process is considered to be pertinent prior art and there would have been, contrary to applicant’s assertion, a reasonable expectation that the purification process of the diafiltration water as taught by Karleskind could be successfully employed in the diafiltration process of Clark in order to reduce the fresh water input necessary to carry out the diafiltration process.
Therefore, all pending claims continue to be rejected over the combination of Clark et al. and Karleskind et al. as set forth above.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791